PER CURIAM.
The defendant’s petition for habeas corpus is denied as frivolous and an abuse of process. It is well established that successive motions which were or could have been raised on appeal or in prior postcon-viction proceedings are procedurally barred. See, e.g., Rivera v. State, 728 So.2d 1165 (Fla.1998); Christopher v. State, 489 So.2d 22 (Fla.1986); Francois v. State, 470 So.2d 687 (Fla.1985); Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999). Any further frivolous filings on the part of the petitioner will result in forfeiture of all or part of his gain time. § 944.28(2)(a), Fla. Stat. (1997); Duncan, 728 So.2d at 1237 (“We caution defendant that ‘a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding or appeal in any court is subject to having his or her gain time forfeited.’ ”); see also Green v. State, 743 So.2d 178 (Fla. 5th DCA 1999).
Petition for habeas corpus denied.